                                                                       1


 1                        UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA
 2

 3     UNITED STATES OF AMERICA, )
                                 )
 4            Plaintiff,         )
                                 )
 5     vs.                       )           CASE NO. 3:18-cr-00056-SLG
                                 )
 6     DMITRY KUDRYN,            )
                                 )
 7            Defendant.         )
       __________________________)
 8

 9
                  TRANSCRIPT OF IMPOSITION OF SENTENCE
10       BEFORE THE HONORABLE SHARON L. GLEASON, DISTRICT JUDGE
                       August 14, 2019; 3:30 p.m.
11                          Anchorage, Alaska

12

13     FOR THE GOVERNMENT:
              Office of the United States Attorney
14            BY: ADAM ALEXANDER
              222 West 7th Avenue, #9
15            Anchorage, Alaska 99513
              (907) 271-5071
16

17     FOR THE DEFENDANT:
              Steven M. Wells, PC
18            BY: STEVEN M. WELLS
              431 West 7th Avenue, Suite 107
19            Anchorage, Alaska 99501
              (907) 279-3557
20

21

22     ________________________________________________________

23                       SONJA L. REEVES, RMR-CRR
                       Federal Official Court Reporter
24                        222 West 7th Avenue, #4
                          Anchorage, Alaska 99513
25           Transcript Produced from the Stenographic Record




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 1 of 75
                                                                             2


 1                 (Call to Order of the Court at 3:30 p.m.)

 2                 DEPUTY CLERK:       All rise.     Her Honor, the Court,

 3     the United States District Court for the District of

 4     Alaska is now in session, the Honorable Sharon L.

 5     Gleason presiding.

 6                 Please be seated.

 7                 THE COURT:      Good afternoon.       We're on record in

 8     United States versus Kudryn.           Mr. Alexander is here, and

 9     who do you have with you, Mr. Alexander?

10                 MR. ALEXANDER:       Your Honor, this is Special

11     Agent Clinton Wight from IRS.           He is the co-case agent

12     in this matter.

13                 THE COURT:      Good afternoon.       Mr. Wells is here

14     with Mr. Kudryn.       And it's the time set for sentencing.

15     Mr. Jedrosko is somewhere.

16                 MR. JEDROSKO:       I'm here, Your Honor.

17                 THE COURT:      There you are.       All right.     And

18     ready to proceed, Mr. Alexander?

19                 MR. ALEXANDER:       Yes, Your Honor.

20                 THE COURT:      Ready to proceed, Mr. Wells?

21                 MR. WELLS:      Yes, Your Honor.

22                 THE COURT:      Well, I have read through

23     everything that the parties have submitted, and read

24     through the presentence report.            And first with regard

25     to those issues, maybe I'll hear from the parties first




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 2 of 75
                                                                               3


 1     with regard to the issues that were set out in the

 2     guideline calculation.

 3                 In terms of the facts, there is no dispute,

 4     other than their inclusion of some of the facts; is that

 5     correct?

 6                 MR. WELLS:      I think the general overall -- I

 7     think generally there is not a dispute.              I think that

 8     there is a couple things we quibble about, but not

 9     outright dispute, such as what was paid for the

10     furniture and what they were intending to do.                   But

11     overall, no, we don't quibble with the facts.

12                 THE COURT:      The plea agreement had a different

13     amount paid for the furniture.            I believe it was $1,050.

14                 MR. WELLS:      That's right.      That's what we had

15     calculated, which is what we had relied upon.

16                 THE COURT:      And the -- as I recall the PSR says

17     $700 to $900.

18                 MR. WELLS:      Right, and that's why we would rely

19     upon what the plea agreement had said.

20                 THE COURT:      Mr. Alexander, what's the

21     Government's position on that?

22                 MR. ALEXANDER:       I agree with Mr. Wells.              The

23     plea agreement should control here.

24                 THE COURT:      Which paragraph was that discussed?

25     Was it just on that enhancement or is it in the




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 3 of 75
                                                                        4


 1     preceding paragraphs, Mr. Jedrosko?

 2                 MR. JEDROSKO:         Your Honor, I believe it's in

 3     paragraph 25.

 4                 THE COURT:      All right.

 5                 MR. WELLS:      22 and 25, Your Honor.

 6                 THE COURT:      I see it in 22, and then isn't it

 7     where the enhancement was computed also?

 8                 MR. WELLS:      Right, that would be paragraph 44.

 9                 THE COURT:      I see that, yes, 44.        And so I'm

10     not sure it would change the math with regard to the

11     guideline range as computed by probation.

12                 MR. ALEXANDER:         I don't believe it does, Your

13     Honor, but I don't have any objection to substituting

14     the number from the plea agreement.

15                 THE COURT:      And it was $1,050; is that correct?

16                 MR. WELLS:      Yes, Your Honor.       That's what we

17     had negotiated.       Well, not just negotiated, but that's

18     what we had calculated, which is why we had agreed upon

19     that with the Government.

20                 THE COURT:      Mr. Jedrosko, can you make that

21     change?

22                 MR. JEDROSKO:         Yes, Your Honor.

23                 THE COURT:      Other factual disputes, no?

24                 MR. WELLS:      No.     There is no other factual

25     disputes.




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 4 of 75
                                                                        5


 1                 THE COURT:      And I guess on the -- it's kind of

 2     an interesting plea agreement where you have this

 3     admitting to the facts set out in the search warrant

 4     affidavit, and my thought in reading all of this and

 5     looking at the charging document, the plea agreement,

 6     was to propose the following:           To take the portions of

 7     the offense conduct that relate to the Amazon issue and

 8     move them to -- there is a portion that's after --

 9     Offense Behavior Not Part of Relevant Conduct,

10     paragraphs 55 through 57.

11                 MR. ALEXANDER:       I don't have any objection to

12     that, Your Honor.        I think that's an appropriate way to

13     acknowledge the distinction between exactly that.               It's

14     not necessarily offense conduct in this matter, but

15     certainly relevant to the Court's consideration.

16                 MR. WELLS:      I would agree with that, because

17     that does -- that does outline -- that outlines where we

18     were in the plea agreement, but also specifically

19     identifies that's it's not relevant conduct, which is

20     one of our objections, because I understood that we

21     agreed to that, I understood that was part of the plea

22     agreement, I understood it would be in the presentence

23     report.     My objection was to consider it relevant

24     conduct, and so that was one of my objections.

25                 THE COURT:      Let's see if we can agree then on




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 5 of 75
                                                                          6


 1     which paragraphs would apply.           Would it be 6 through 21;

 2     is that correct?

 3                 MR. ALEXANDER:         Yes, Your Honor.

 4                 MR. WELLS:      Yes.

 5                 THE COURT:      Mr. Jedrosko, any disagreement with

 6     that approach?

 7                 MR. JEDROSKO:       No, Your Honor.

 8                 THE COURT:      So that would resolve then the

 9     issues related to the factual basis, correct, and then

10     we can turn to the applicability of the enhancements.

11                 MR. WELLS:      Okay.

12                 THE COURT:      I will find that all of the

13     statements of fact in the presentence report as modified

14     here are supported by a preponderance of reasonably

15     reliable evidence and I'll adopt them and make them

16     findings of fact for this proceeding.              And I also do

17     intend and will now accept the terms of the parties'

18     plea agreement.

19                 So why don't I hear first from Mr. Wells with

20     regard to these disagreements with the guideline

21     calculation by the probation officer.              Although, the

22     Government agrees with the defense with regard to

23     deleting paragraph 47 on the Omelchuk identification, as

24     I read your memorandum.          Mr. Alexander, is that correct?

25                 MR. ALEXANDER:         I'm sorry, Your Honor.




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 6 of 75
                                                                          7


 1                 THE COURT:      Take a moment.       When I read your

 2     sentencing memo earlier today, I thought there was

 3     agreement, and if I'm wrong --

 4                 MR. ALEXANDER:       No.   Your Honor, I have to

 5     confess I don't remember one way or the other.

 6                 THE COURT:      You wrote this in May.         No wonder.

 7     I read it this morning, so I have an advantage there.

 8                 MR. WELLS:      Part of the problem, Judge, is I

 9     have been in trial for the past two months.

10                 THE COURT:      There you go.      That's fine.     Take a

11     moment.     It's page four of the Government's sentencing

12     memorandum at Docket 93.          Actually, begins in the

13     preceding page, but I read the Government there -- you

14     know, the confusion I will say is that you reference

15     paragraph 46, but the Omelchuk was paragraph 47.

16                 Do you need to take a few minutes,

17     Mr. Alexander?

18                 MR. ALEXANDER:       No, Your Honor.       I found the

19     place in my sentencing memorandum.             No, as I stated

20     there, Your Honor, that's correct.             Thank you for the

21     Court's patience.        Just for the record, I wrote in my

22     sentencing memorandum that the latter specific offense

23     characteristic relating to false identification

24     documents as stated in paragraph 47, as the Court points

25     out perhaps should be 46, should not be adopted by the




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 7 of 75
                                                                       8


 1     Court because, although true, it relates to the Apple

 2     scheme rather than the count of conviction related to

 3     the sofa scheme.

 4                 THE COURT:      Take a moment.       I believe it's 47,

 5     but there is agreement?

 6                 MR. ALEXANDER:       That is what I put in my

 7     sentencing memorandum, Your Honor.

 8                 THE COURT:      I don't know why I have got 46 on

 9     page --

10                 MR. ALEXANDER:       I wrote 47 at the top of page

11     four.

12                 THE COURT:      I'm looking at the middle of page

13     three.     Anyway, that's fine.        Oh, no, I'm looking -- I'm

14     on track.     All right.

15                 47 is deleted.       Any question about that,

16     Mr. Jedrosko?

17                 MR. JEDROSKO:       No questions, Your Honor.

18                 MR. ALEXANDER:       Just to interrupt briefly, Your

19     Honor.     I think it may be -- I did say "should not be

20     adopted by the Court," but that paragraph may be

21     relevant to put in that same section that we previously

22     discussed regarding relevant conduct that's not offense

23     conduct.

24                 THE COURT:      So what's your proposal?

25                 MR. ALEXANDER:       So --




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 8 of 75
                                                                           9


 1                 THE COURT:      It wouldn't factor into the

 2     guidelines.

 3                 MR. ALEXANDER:       No, and it should not factor

 4     into the guidelines.

 5                 THE COURT:      I think it's already covered in the

 6     5 through 21.       So I don't know if we need a guideline --

 7     what's your proposal, Mr. Alexander?              Let's hear it.

 8                 MR. ALEXANDER:       Your Honor, we just discussed

 9     moving paragraphs 5 through 21.

10                 THE COURT:      Right, to add to 55 through 57.

11                 MR. ALEXANDER:       And I believe that the court is

12     correct that that paragraph 47 is duplicative of the

13     information contained in paragraph 17.              That's a long

14     way of saying that I don't oppose striking it

15     altogether.

16                 THE COURT:      What I can hear are the arguments

17     with regard to remaining enhancements, the 12-level and

18     the two-level for ten or more victims and the two-level

19     for whether a substantial part of the fraudulent scheme

20     was committed from outside the United States.

21                 I would see it was -- I'm inclined to say that

22     the conduct at issue in the charge here before me was

23     not under 2B1.1(b)(10)(C), but it would in my mind, even

24     when viewed in isolation, at least it would be

25     interesting in the parties' arguments as to whether or




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 9 of 75
                                                                          10


 1     not the conduct with regard to the furniture had a

 2     substantial part of it committed outside the United

 3     States.

 4                 So I do recognize taking Amazon out of the

 5     picture.      Is there still a basis for saying a

 6     substantial portion was committed outside the United

 7     States?     And so -- and the other question I had before I

 8     hear from you both on the guideline was there is a

 9     portion of the loss calculation that relates -- let me

10     see if I can find it.

11                 That provides that in certain circumstances the

12     Court can look to -- it's on page 90.              It says, "The

13     Court shall use the gain that resulted from the offense

14     as an alternative measure of loss only if there is a

15     loss but it reasonably cannot be determined."

16                 And my question is whether or not that

17     particular application note should apply, so that's

18     application note 3(B) of 2B1.1.

19                 So go ahead, Mr. Wells.

20                 MR. WELLS:      Thank you.      Your Honor, let me

21     address the complicated scheme which deals with how much

22     is outside.      Judge, I think that as far as the

23     complicated scheme, how much was related to outside the

24     United States, I think that had to do with the

25     manufacturer.




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 10 of 75
                                                                        11


 1                 And what's relevant, what's driving this is

 2     Mr. Kudryn's statements to support the sales, not

 3     necessarily the manufacturer.            If he had just said,

 4     "This is Chinese furniture, made from Italian leather,"

 5     there wouldn't be any issue.            So if he had done the

 6     exact same thing and just said that, we would not be

 7     here.

 8                 So what does that say?          It says that what's

 9     driving this case is his statements, which were made in

10     the United States and were made through Craigslist,

11     which would then not be in the -- not be outside of the

12     United States.       And I think that then takes it out of

13     the realm of a special skill or anything like that.

14     That's why I don't think that that applies because all

15     of his statements were made within the United States.

16                 As far as the ten or more victims, this is an

17     odd case.      And I'll talk about the valuation in just a

18     minute, but this sort of dovetails with it.

19                 This isn't a typical fraud case.             One of my

20     affidavits the woman wrote, and she was a Lieutenant

21     Colonel with the Air National Guard, she wrote, you

22     know, "I wanted leather furniture, I got leather

23     furniture.      Fraud is I pay for leather furniture and I

24     get nothing."

25                 And so you stop and say, okay, what is a victim




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 11 of 75
                                                                             12


 1     in this case.         Well, there is two, I think -- I think

 2     you got to separate "I'm not happy with what I paid for"

 3     versus "I got something I didn't bargain for."                    Those

 4     are two separate things.          If you go to Nordstrom and you

 5     buy a leather jacket and you're sitting there going, "I

 6     really like this," and you walk out of the store and you

 7     go, "Oh, I have got this," you reach over and the

 8     shoulder all rips out, you're not happy with your

 9     purchase.      Why?     Because you were defrauded?         No,

10     because you don't like the quality.

11                 So what the Government has said is -- and these

12     two really combine, I think, together.               So it's not --

13     there is not an easy way to break this apart.                    So what

14     the Government has said is Mr. Kudryn made statements

15     that this furniture was made in Europe, made in Italy,

16     when it was actually made in China.              That's true.

17                 So the question then is how does that impact

18     this case, because in order for it to be -- what they

19     are talking about is what we used to call fraud by the

20     inducement, getting somebody to buy something that they

21     would not otherwise by.

22                 And they haven't identified anybody that's done

23     that.     They've identified people that have said, "You

24     know what, I didn't like his business practices, he

25     wouldn't let me use a credit card," he did this, that or




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 12 of 75
                                                                             13


 1     the other, but nobody has ever said, "You know what, if

 2     I had learned that it was made in China, I wouldn't have

 3     bought it."      Nobody ever said, "You know what, if I

 4     learned that he was just selling these piecemeal so that

 5     he could cover shipping for some of this other stuff, I

 6     wouldn't have bought it."

 7                 Instead what's happened is everybody has said,

 8     "I wanted leather furniture, I paid for leather

 9     furniture, I got leather furniture."              We have

10     essentially two groups of victims.             One is the

11     Government's agent, which got Mr. Kudryn to say, "Yes,

12     it's made in Europe."         We have other people that are

13     unhappy with their purchases.

14                 That I don't think -- I don't think those quite

15     -- I think for the Government to establish fraud, they

16     have got to -- they have to establish that people

17     essentially relied upon these fraudulent statements to

18     make a purchase rather than just they were subsequently

19     dissatisfied with their purchase.

20                 And so we have included -- and I've got

21     actually another one if it would help the Court.                 We

22     have included several affidavits from, like, 13

23     different people that have all said, "You know what,

24     listen, I knew what I was getting and I got what I paid

25     for and I'm happy with it."




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 13 of 75
                                                                            14


 1                 Now, the significance of that, Judge, is that

 2     we now have some people that are dissatisfied, but they

 3     are dissatisfied with what happened, not because they

 4     didn't get what they paid for.            And we have got some

 5     people that are very satisfied.             But we don't have

 6     anybody that's come in and said, "You know what, I

 7     didn't want anything from China.             And if I had been told

 8     it was from China, I wouldn't have purchased it."                 Or,

 9     "I didn't want something -- Mr. Kudryn told me that this

10     was an overstock and if I had known how he was doing

11     this, I wouldn't have purchased it."

12                 We don't have anything like that.             We don't

13     have anybody that's identified as a victim that can tie

14     Mr. Kudryn's fraudulent statements to their conduct.

15     And so because -- so I think that, A, we've got a

16     problem identifying victims in that way; B, I think the

17     idea that everybody that purchased it is a victim is

18     wrong, because we have identified several people that

19     were happy with their purchases, and so -- and they got

20     what they paid for.         They wanted leather furniture, they

21     got leather furniture.

22                 And so to say then that everybody that

23     purchased it was a victim, I think is incorrect.                 And I

24     think if the Government wants to increase Mr. Kudryn's

25     punishment, they bear the burden of proof.                And even




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 14 of 75
                                                                        15


 1     giving them everything, they have established six people

 2     that they can say are victims.

 3                 Judge, they have got to show more than ten.

 4     And when we have come in and shown that we have got

 5     roughly double the number of people that are happy with

 6     their purchase, then I think there is a legitimate

 7     question how many people got what they wanted and are

 8     like, "Hey, you know what, it's 2300 bucks for a leather

 9     set of furniture off Craigslist, hey, I realize I'm not

10     dropping $10,000 at Williams & Kay, this fits my needs,

11     does what I want, I'm happy."

12                 We don't have any idea.          The Government seized

13     Mr. Kudryn's computers, they seized his phones, they

14     seized his communications.           I know many of these

15     payments were in cash, but, number one, Mr. Kudryn

16     reported them on his taxes.           There is no information

17     that that didn't happen.          They also had his phone

18     numbers.      They could have gone back and said how many

19     people called this number from Alaska numbers, because

20     if he's running his business internationally, all right,

21     then why are people from Homer calling him, why are

22     people from Wasilla calling him.

23                 And the Government could have done that.             The

24     Government didn't do that.           So number one, I think that

25     the way that we have set this up, we can show not




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 15 of 75
                                                                           16


 1     everybody is a victim.          Number two, they had the

 2     opportunity to go through and find if there were more

 3     people, and they didn't.          All they have established is

 4     six people.      And then number three, the people that they

 5     have identified as victims are not people that came in

 6     and said, "You know what, I didn't get what I paid for."

 7     What they've said is, "I'm not happy with the quality of

 8     what I paid for."

 9                 And that's a very big difference.             And so

10     because of that, I don't think the Government has met

11     their burden of proof as far as the ten victims.

12                 As far as the valuation, should the Court

13     include that other section?           I think the answer is no,

14     because in this case, it isn't that the loss amount is

15     hard to figure, it's that we wind up with a really weird

16     case where there isn't a loss amount.              Specifically,

17     there is no intended loss amount.

18                 To have an intended loss amount, you would have

19     to have Mr. Kudryn sell something or wind up with more

20     than what he sent was and what's it's worth.

21                 Now, worth is -- worth is a weird concept,

22     because worth is not absolute.            Worth is what is the

23     highest bidder willing to pay for it, and that can vary.

24     And so in this case, what we have are furniture sets

25     that are priced -- and I included a comparison.                  If the




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 16 of 75
                                                                        17


 1     Court wants, I have got the person that did the

 2     comparison.

 3                 THE COURT:      That's fine.

 4                 MR. WELLS:      I have got a comparison to show

 5     that these were priced within the market range, even on

 6     the low end of the market range, of furniture of this

 7     type.

 8                 So what you would have to establish for any

 9     sort of intended loss -- and that word intended is

10     important.      You would have to establish that Mr. Kudryn

11     wanted somebody to pay more than what something was

12     worth.     So you take a car and you say, "Oh, yes, this is

13     a Ferrari.      Yes, it's expensive, but you know what, this

14     Ferrari was owned by Steve McQueen," and so now instead

15     of $500,000, it's a million.            What's you're intended

16     loss?     $500,000.     It's pretty easy.

17                 But here, all of those furniture sets actually

18     cost more, and so the intended loss is, particularly

19     considering how Mr. Kudryn was trying to -- what he was

20     doing, the intended loss really doesn't exist in this

21     case.     Because what Mr. Kudryn was doing was using these

22     to pay for his shipping, because the shipping container

23     to go from China to Seattle was $2,000, but from China

24     to Anchorage was $10,000.

25                 And so what he would do is put in roughly ten




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 17 of 75
                                                                        18


 1     of these units and he would sell them, we agreed $1,050

 2     was the cost, he would sell them for about $2,300.               His

 3     goal was to make sure that the furniture sales

 4     underwrote the cost of the shipping.              So all of the iPad

 5     charging cords and cases and things like that, that

 6     essentially their shipping had been paid for and it

 7     enabled him in Alaska to compete with businesses in the

 8     Lower 48.

 9                 The example, the thing that came to my mind

10     when I thought of this, I lived for several years in

11     Dillingham and every year during the fishing season a

12     lot of people would come out and they'd work the fishing

13     processing places.         Well, what most people don't realize

14     is those fishing companies are owned by Japanese

15     conglomerates.

16                 And the Japanese would send a quality inspector

17     over and what they really wanted were the fish eggs.

18     The fish eggs had to be just right.              They got to get the

19     salinity right, they got to be cured right and all of

20     that.     And a friend of mine who ran a bed and breakfast

21     had a 747 pilot who said, "When we fly those fish eggs

22     from Anchorage to Tokyo, it's one of the few times that

23     the cargo is worth more than the plane."               What happens

24     is that the fish eggs pay for the cost of everything.

25                 So when you see those cans of canned salmon,




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 18 of 75
                                                                        19


 1     those are all pure profit because the cost to process

 2     them and can them and do all of that has already been

 3     paid for by the eggs.

 4                 In the same way what Mr. Kudryn was trying to

 5     do was to say, "I don't want to make a ton of money on

 6     this furniture.        I want enough that it pays essentially

 7     for my time and expenses, but it pays my shipping so

 8     that I can compete."

 9                 So when you have that, you say how is there any

10     real loss, because even if he -- the Government says,

11     "Oh, this is worth $4,800."           How much of that, Judge, is

12     puffery?      How much of that is --

13                 MR. ALEXANDER:       We don't say --

14                 THE COURT:      I don't think anybody is saying

15     it's worth 48 -- well, I think Mr. Kudryn did at one

16     point.

17                 MR. WELLS:      There was some discussions about

18     that in the PSR.        And so that was not used in one sense

19     as an intended loss.         Rather, what Mr. Kudryn is trying

20     to do is to say, "Look, if you compare these sets -- my

21     sets of furniture to other sets of furniture that you're

22     going to find, you're going to find I'm in the ballpark,

23     actually, on the low end of the ballpark."

24                 So his goal wasn't to sell somebody something

25     that they didn't get.         Everybody, even the people that




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 19 of 75
                                                                            20


 1     aren't happy agreed, "I paid for leather furniture, I

 2     got leather furniture."          Maybe they weren't happy with

 3     the quality, but they got that.             So his intent was not

 4     to get them to buy it at an inflated rate.                His intent

 5     was not to get them to buy it at a price that was

 6     outside the market.

 7                 Nobody disagrees with that.           Where we disagree

 8     is what were the statements that he used to persuade

 9     somebody to purchase it.          And if he had said, "Hey,

10     look, this is Italian furniture made in Italy and

11     normally these furniture sets are $10,000 and I'm

12     selling them for $6,000, because you can compare them,"

13     you know, you might have -- we would be in a profoundly

14     different spot.

15                 What he is doing here is covering his shipping

16     charges and putting them on the low end of the cost

17     comparison.      There isn't an intended loss.            He isn't

18     trying to make himself rich in one sense at the expense

19     of somebody else like saying something is what it isn't,

20     in the sense like this is Steve McQueen's Ferrari.                   What

21     he's doing is trying to get somebody to buy something

22     and they get what they pay for, that is, they buy

23     leather furniture, they get leather furniture.

24                 In that respect, Judge, I disagree with the

25     intended loss calculation in the presentence report,




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 20 of 75
                                                                               21


 1     because, A, it presumes there is an attempt for loss,

 2     but, B, the other thing that it does is it says, "Here

 3     is $300,000 that was spent," and it uses that

 4     calculation as a substitute for intended loss.                   But

 5     again, if I buy a house for $200,000, the market goes up

 6     50, I get an appraiser to give me a fake appraisal for

 7     350, then, you know what, my intended loss is 100, it is

 8     not 350.

 9                 And that's what the the Government is doing in

10     this case.      They are ignoring that out of that 300, some

11     of that went to buy the furniture, some of that went to

12     pay for the shipping, some of that then went for all the

13     processing.      They are ignoring that, and that whole cost

14     then becomes intended loss.

15                 And I don't -- what we have got, Judge, is

16     fraud in the inducement, not necessarily a fraudulent

17     misrepresentation about the value of something.                   And

18     that's a profound distinction in this case and why there

19     isn't an intended loss.

20                 I think that to the degree the Court wants to

21     look for a loss, I think that the restitution should not

22     be substituted, but I think there is now -- I think

23     there is five identified in the presentence report and

24     the Government has said there is one other person, there

25     is six people that have come forward and said, "You know




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 21 of 75
                                                                          22


 1     what, we did not get what we paid for, we're not happy,

 2     we have agreed to $500 in terms of restitution."                 And

 3     part of that was because of the complexity of

 4     determining restitution.          Part of that was just the

 5     recognition that this isn't a typical case in which,

 6     "Hey, I sent somebody $2,500 to get furniture and I got

 7     nothing."      It recognizes that they did get something,

 8     maybe it wasn't the quality of what they wanted, but,

 9     again, it's kind of odd because we got some people that

10     are happy and some people that aren't.

11                 For that reason, Judge I think we really are in

12     a situation where there should not be an intended loss.

13     It's an odd situation and it's not that -- it's not that

14     the loss is hard to calculate, it's that given how

15     everything was done, Mr. Kudryn's intent was not for

16     there to be a loss.

17                 I know it's weird, but there actually are --

18     that actually has happened a few times, and I think in

19     this case, this is an appropriate case to do that.

20     Certainly when you look at the markup, at $1,050,

21     they're being sold for roughly $2,300, if he's trying to

22     distribute $10,000 of cost between ten items,

23     thereabouts, you're looking at roughly $2,000 in costs

24     per unit, so that's how we arrived at the roughly $200

25     to $300 profit in each one that we listed and that




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 22 of 75
                                                                           23


 1     Mr. Kudryn put down on his taxes.

 2                 That's what we included in our sentencing memo.

 3     But, again, the profit is not intended loss.                The

 4     intended loss has to be what did he intend to deprive

 5     the people of by his false statements.               And really what

 6     it was is sort of overstepping his bounds in an effort

 7     to get somebody to agree to a transaction as opposed to

 8     getting them to actually lose money on a transaction.

 9                 And I think that's a different -- it's a subtle

10     distinction but it's an important distinction in this

11     case, and that's why we wrote that there really is not

12     an intended loss in this case.

13                 THE COURT:      Mr. Alexander, go ahead, please.

14                 MR. ALEXANDER:       Thank you, Your Honor.           Judge,

15     I think it might be helpful to begin just by reiterating

16     the standard obviously that the Court knows as far as

17     determining the trustworthiness of information, factual

18     information presented in the PSR as far as making a

19     determination of about an offense characteristics.

20                 My understanding is that the threshold here is

21     whether or not the Court finds it to be reasonably

22     reliable in terms of the information that's presented in

23     the PSR.

24                 THE COURT:      Do you agree that the clear and

25     convincing evidentiary standard would apply when it's a




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 23 of 75
                                                                             24


 1     12-level enhancement?

 2                 MR. ALEXANDER:       I certainly wouldn't have any

 3     objection to applying a higher and clearer convincing

 4     evidence.      I think we have got evidence beyond a

 5     reasonable doubt and we would have been prepared to

 6     prove such at trial should this have arisen in that

 7     context.

 8                 Your Honor, as far as I could track Mr. Wells'

 9     argument, at least in part it seemed to boil down to the

10     fact that Mr. Kudryn did not intend -- didn't act with

11     an intent to defraud.         If that's an argument that's

12     being seriously pressed here, then we may be in a

13     different posture given the statement of facts that

14     Mr. Kudryn stipulated to for his change of plea, the

15     fact that the statement of facts does pretty

16     specifically detail the fraudulent mental state and the

17     fact that he acted with an intent to defraud in the

18     course of the sofa conspiracy.

19                 And in discussing that conspiracy looking at

20     that statement of facts --

21                 THE COURT:      If you could hold on just a minute.

22     I've got it right here.          Which page are you on?

23                 MR. ALEXANDER:       Docket 65, Your Honor.          It

24     begins at the bottom of page four and continues to the

25     top of page eight.




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 24 of 75
                                                                        25


 1                 So several things, Your Honor.            As part of that

 2     factual basis, as we have already discussed, Mr. Kudryn

 3     stipulated to the truthfulness of the allegations, both

 4     in the indictment and in the seizure warrant that we

 5     discussed, isn't relevant conduct for the purposes of

 6     this offense, but other conduct that has been included

 7     in the PSR and the truthfulness has been stipulated to.

 8                 But I think it's important to stress as well

 9     that probation has independently assessed and reviewed a

10     significant amount of the Government's evidence and

11     discovery in that matter in arriving at the loss

12     calculation that's ultimately reflected in the PSR.               So

13     I do want to make a note that it's not -- wasn't just a

14     rote adoption of some arbitrary loss calculation that

15     was stipulated to in the plea agreement, but rather that

16     probation did their own independent assessment and

17     calculation on the basis of the information, not only in

18     the stipulated factual basis in the plea, but also in

19     the discovery as well.

20                 Returning to that factual basis, Your Honor, as

21     we proceed through it, there is no dispute that

22     Mr. Kudryn, along with uncharged co-conspirators,

23     purchased at least $300,000 worth of wholesale furniture

24     from the Duoxieyi sofa factory in China, and in part

25     based on preexisting import/export relationships that




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 25 of 75
                                                                        26


 1     Mr. Kudryn had in the area relevant to other business

 2     ventures, including the Amazon/Apple case that resulted

 3     in the forfeiture of the funds seized in that matter and

 4     resolved as part of the global plea agreement in this

 5     matter.

 6                 And it's similarly undisputed that Mr. Kudryn

 7     advertised those sofa sets that he purchased in China

 8     and had imported from China in the District of Alaska

 9     using Craigslist.com and materially misled, and I'm just

10     reading from the stipulation of facts, "Materially

11     misled customers by representing the furniture purchased

12     in bulk and delivered to his commercial property in

13     Wasilla left, not just the country of origin, but also

14     the fact that they consistently misrepresented them as

15     leftover samples and that the furniture was being

16     offered at a discounted price.

17                 So there is actually multiple materially

18     misleading statements of fact that were involved in the

19     bulk of these hundreds and hundreds and hundreds of

20     Craigslist postings that Mr. Kudryn placed between July,

21     the period of the conspiracy that's charged, July of

22     2014 and March of 2018.

23                 That's when we get to the actual overt acts

24     that Mr. Kudryn agreed that he committed in the course

25     of this conspiracy.         As we discussed earlier, I think




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 26 of 75
                                                                                27


 1     Mr. Wells was appropriate for us to recalculate based on

 2     the bottom of page six of the plea agreement.                    And I

 3     think this is a conservative and generous cost estimate

 4     to Mr. Kudryn that each of the complete sets that he

 5     purchased in China cost him approximately $1,000, the

 6     $1,050 listed there, and that they were then shipped to

 7     fill containers that were being returned to the United

 8     States.

 9                 And this is maybe where Mr. Wells got this

10     $4,800 figure, it's not that the United States isn't

11     asserting that these were worth $4,800, quite the

12     contrary.      As the Court pointed out and as Mr. Kudryn

13     has stipulated, it was Mr. Kudryn who represented to his

14     customers that each of these units was worth $4,800.

15                 And so it's not just the country of origin, but

16     it's also the material misrepresentation regarding the

17     valuation, which is exactly Mr. Wells' analogy or

18     example about the Ferrari, lying about the origin of the

19     Ferrari and saying that the Ferrari is worth a million

20     dollars when it's only worth $500,000.

21                 That's exacty what Mr. Kudryn did here in the

22     course of the conspiracy, again, acting as he stipulated

23     that he did with the material intent to defraud the

24     customers involved.         That's not to say that there may be

25     some people, and I'm not necessarily disputing the




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 27 of 75
                                                                        28


 1     truthfulness of some of Mr. Wells' representation, that

 2     there may be some individuals to whom Mr. Kudryn told

 3     the truth or knew the truth of the matter through a

 4     family relationship or friendship, knew that these were

 5     sofas coming in from China.

 6                 But I think that's a far cry from arguing that

 7     there aren't ten victims here.            I think there is

 8     certainly clear and convincing evidence before the Court

 9     that there is at least ten victims here, not just in the

10     representative sample of victims who are actually named

11     in the discovery and then also included in the

12     presentence report undisputed, but also critically, Your

13     Honor, I think it's important to note that the

14     stipulations as well included the fact that there were

15     hundreds of postings, as is discussed, at least 477

16     postings between 2014 and 2018, made by Mr. Kudryn to

17     the Craigslist marketplace in order to sell these items

18     that included these material misrepresentations.

19                 So, Your Honor, I would argue that on the basis

20     of the stipulated facts in the plea agreement at Docket

21     65, in addition to the very thorough review -- thorough

22     and independent review of the discovery that's provided

23     in the presentence report and the rationale that's

24     listed for that 12-level enhancement at paragraph 44 of

25     the presentence report discussing the specific offense




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 28 of 75
                                                                        29


 1     characteristics relevant to loss and assessing it

 2     between the $250,000 and $550,000 threshold, that that

 3     is correct.

 4                 I would argue as well, Your Honor, and the

 5     Court noted this earlier, as far as the use note for

 6     Section 2B1.1, use note 3(B), saying that the Court

 7     shall use the gain that resulted from the offense as an

 8     alternative measurement of loss only where it can

 9     reasonably determine.         I think there is actually a

10     fairly straightforward, and this is how probation has

11     calculated it as well, way of assessing both the gain

12     and the loss and that difference between the overall

13     amount that Mr. Kudryn spent on these items and then the

14     amount that he was advertising them for sale and

15     fraudulently, in furtherance of doing so in the course

16     of the conspiracy charged here, making those material

17     misrepresentations of fact, including what their retail

18     value was, the fact that he was consistently claiming

19     that they were worth $4,800 retail, that he would sell

20     them for $2,400 because they were seconds left over,

21     again, over and over and over again, as well the fact

22     that they were manufactured in Italy when obviously they

23     were -- he was in a position to know that they were

24     manufactured in China.

25                 That's a very lengthy way of saying, Your




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 29 of 75
                                                                            30


 1     Honor, that the stipulated facts unless -- Mr. Wells'

 2     argument could be interpreted one of two ways.                   It could

 3     be interpreted as kind of arguing a reasonable argument

 4     as to loss, which is the way I interpreted it.                   It could

 5     also in certain ways be taken as a lack of acceptance of

 6     responsibility and a fundamental dispute with the

 7     statement of facts that were stipulated in the plea

 8     agreement.

 9                 I'm not reading it that way, but at the end of

10     the day, I do think there is clear and convincing

11     evidence in the record, in the stipulation of fact and

12     in the summary of the facts that the Court can rely on

13     in the presentence report that Mr. Wells has agreed to

14     that the assessment in paragraph 44 discussing loss is

15     accurate.

16                 THE COURT:      All right.      What about your

17     position, Mr. Alexander, with regard to the enhancement

18     on whether or not a substantial part of the fraudulent

19     scheme was committed from outside the United States?

20                 MR. ALEXANDER:       I think that's well taken as

21     well, Your Honor, for the following reason:                This

22     scheme, the conspiracy -- the sofa conspiracy, much like

23     the Apple and Amazon conspiracy that's not part of the

24     offense conduct but is included and the truth has been

25     stipulated to, could not exist but for Mr. Kudryn's




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 30 of 75
                                                                        31


 1     business acumen and his relationships in China and the

 2     actual sale of those items and importation by Mr. Kudryn

 3     directly from China to here.

 4                 Mr. Kudryn wasn't buying these sofas in Seattle

 5     and having them shipped up here and then lying and

 6     saying, "Oh, no, they are made in Italy," when in fact

 7     they were made in China.          This was a direct

 8     import/export relationship or direct import relationship

 9     with the wholesaler itself, the factory in China.

10                 So this is, I think, reasonably one of those

11     circumstances where a substantial part of the fraudulent

12     scheme was committed from outside of the United States

13     because it was that financial relationship that

14     Mr. Kudryn had with the actual supplier of the sofa

15     itself.     You can envision a situation where Mr. Kudryn

16     bought these sofas wholesale in the United States from

17     somebody else -- and this did in fact occur at times

18     during the Apple scheme where Mr. Kudryn would buy gray

19     market Apple products or promotional Apple products from

20     somebody in the United States and then resell them.

21                 And other times he would buy Apple products

22     from outside the United States, and that's where I think

23     that distinction would come into play.

24                 Here we're in a unique position to know that

25     all of these sofa sets that are at issue in the count of




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 31 of 75
                                                                                32


 1     conviction, in the wire fraud conspiracy relating to the

 2     sofa sales, all of those originated from outside the

 3     United States.

 4                 THE COURT:      Thank you.      Briefly, anything

 5     further on this topic?

 6                 MR. WELLS:      Judge, I would just say there is

 7     nothing fraudulent or illegal or untoward about the

 8     manufacturer of the sofa sets.            And so what was -- what

 9     made this conduct illegal was what was said in the

10     United States.       And so because of that, I think that

11     that's what should drive that.

12                 And as far as the loss amount, I guess let's

13     say I sell Corvettes and somebody comes in and the

14     Corvette is there for $65,000, and I say, "You know

15     what, if you get this Corvette, and I'd say this to some

16     middle-aged attorney, sorry, and I say, "If you get this

17     Corvette, you will be irresistible to women," and the

18     guy says, "Okay," and he buys the Corvette for $65,000.

19     All right.      What's the intended loss?

20                 The guy is not pocketing any money in terms of

21     he sold it for more than the price should be.                    Okay.

22     What he's done is he has told the guy something to get

23     him to do that.        So he's bought a Corvette.          He's bought

24     a Corvette for the manufacturer's suggested retail

25     price.     So you could say he hasn't been defrauded of any




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 32 of 75
                                                                        33


 1     money.     He's been induced into the transaction

 2     fraudulently.

 3                 That's why I say it's different, because what

 4     we're talking about here is not statements about him

 5     trying to persuade somebody to buy something at a price

 6     that will defraud them in a sense that they are paying

 7     too much for what they are getting.              What he's doing and

 8     what he's agreed to is he's made false statements to get

 9     somebody to agree to the transaction.

10                 And so that's why I say that it's a weird

11     situation where there is not an intended loss, because

12     if there was an intended loss, he's going to be jacking

13     the price way up and talking about all kinds of

14     different things.        His whole point was cover the

15     shipping expenses.

16                 And so I know it's a weird -- I know it's a

17     weird case, but it's a weird case, I guess.

18                 THE COURT:      Well, there you go.         All right.

19     Thank you.

20                 On these guideline issues, I have given it

21     considerable thought, and I appreciate the parties'

22     arguments.      I tried to find case law, and I'm sure the

23     parties did too, but without success.

24                 I do see that the determination of the amount

25     of loss here cannot reasonably be determined as to what




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 33 of 75
                                                                        34


 1     the loss was in buying this product as a Chinese

 2     manufactured couch or set versus Italian manufactured in

 3     the consumer's eyes, and since that loss can't

 4     reasonably be determined under the methods that are

 5     suggested in application note 3(C), I do find that gain

 6     should be used that resulted from the offense as an

 7     alternative measure in this unique case.

 8                 And in looking at what is the gain that

 9     resulted, I have some difficulty with the math that is

10     advanced by the defense insofar as, if I understand it

11     correctly, it would -- these containers had a bunch of

12     iPads in them and furniture, and as I understand the

13     defense math, it would put all of the shipping costs on

14     the furniture, when in point of fact it was getting

15     those iPads across the ocean that was the real money

16     making issue going on.

17                 I have considered the fact that that is part of

18     the facts before the Court that were agreed upon in

19     looking at the loss associated with the furniture.               So I

20     don't see saying that furniture is the driver of the

21     cost of shipment as reasonable.

22                 So what I have done is I have looked at the

23     $1,050 that the parties agreed in the plea agreement was

24     Mr. Kudryn's cost for this furniture, and I have

25     somewhat -- looking at the $2,400 -- or $2,300 to $2,400




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 34 of 75
                                                                        35


 1     sales price that was charged for these, and saying that

 2     certainly some of the cost of the shipping should be

 3     ascribed to the furniture, I do see that a minimum of

 4     $250,000 to constitute the gain that was received as a

 5     result of these transactions to be a calculation that is

 6     supported by clear and convincing evidence given the

 7     totality of the evidence in the presentence report and

 8     as derived from the plea agreement and the search

 9     warrant affidavit.         So I do find that that offense

10     characteristic enhancement is warranted.

11                 On the topic of the number of victims, I do

12     see, and I look to the plea agreement, that Mr. Kudryn

13     admitted guilt to having made fraudulent statements, had

14     a scheme to defraud for the purposes of obtaining money

15     by false or fraudulent purposes, and that was the basis

16     for the plea agreement.

17                 And even if there are individuals that at this

18     point feel that they are not -- they are happy with

19     their furniture purchase, there was clearly an intent to

20     use the electronic means to try to talk people into

21     buying furniture that was something other than what it

22     was purported to be and to state that the value of the

23     furniture was considerably more than the asking price.

24                 So I do see in that context that the plea

25     agreement makes it clear that there were victims that




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 35 of 75
                                                                         36


 1     clearly exceeded ten in number that were the individuals

 2     that were impacted by this scheme.             And I think -- I

 3     read, and I thought it was interesting, that individuals

 4     on Craigslist sadly felt like, hey, if you're buying

 5     something on Craigslist you can expect to get taken, and

 6     that's why we have laws is to try to prevent that from

 7     being the way that we engage in commerce in this day and

 8     age with the internet out there for buying and selling

 9     in that manner.

10                 So in any event, I do see that there were ten

11     or more victims.        That I would see by the preponderance

12     of the evidence standard would apply, because it's only

13     a two-level increase.         And so the fact that the

14     Government hasn't brought forth ten people saying that

15     they felt that they were victims does not impact the

16     Court's determination that in point of fact there

17     clearly were ten or more victims of this particular

18     offense.

19                 On the "was a substantial part of the

20     fraudulent scheme committed outside of the United

21     States," I also agree with the Government that that

22     enhancement is warranted because the use of the Duo

23     person or entity to purchase the furniture in China was

24     what made the whole scheme workable.              Without the

25     Chinese furniture, there would have not been any wire




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 36 of 75
                                                                        37


 1     fraud that occurred with regard to that furniture, and

 2     so taking that together with the component of the

 3     affidavit that was agreed upon by the parties insofar as

 4     it made it clear that the filling of the container to

 5     cross the ocean was a key part that motivated this

 6     particular crime with the Chinese furniture, I do see

 7     that a substantial part of the fraudulent scheme was

 8     committed outside the United States, albeit, there was a

 9     substantial part also committed in the United States

10     insofar as the Craigslist was directed at Alaskan

11     consumers by and large.

12                 So I do find overall then that the guideline as

13     calculated by the probation officer, with the exception

14     of paragraph 47, which we previously discussed, is an

15     appropriate guideline determination and I will adopt

16     that, which would be a resultant offense level of 20,

17     and a criminal history category of I.              And that results

18     in a guideline range of 33 to 41 months; a term of

19     supervised release of 1 to 3 years; the fine would be

20     the same as previously recommended, $15,000 to $150,000

21     under the guidelines; and the restitution we can address

22     in the course of the parties' remarks, together with the

23     mandatory special assessment.

24                 Any questions or clarification regarding the

25     Court's ruling on the guidelines, Mr. Alexander?




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 37 of 75
                                                                         38


 1                 MR. ALEXANDER:       No, Your Honor.

 2                 THE COURT:      Mr. Wells, questions or

 3     clarification?

 4                 MR. WELLS:      I guess -- no, Your Honor.

 5                 THE COURT:      I mean, I will readily acknowledge

 6     a unique set of facts, but I endeavor to apply the

 7     guidelines as best I could to that set.

 8                 So, Mr. Alexander, why don't I hear your

 9     remarks under 3553(a).

10                 MR. ALEXANDER:       Yes, Your Honor.        I do want to

11     point out, just in case anybody does want to make a

12     statement, that there are several, or I believe to be

13     several victims.

14                 THE COURT:      Why don't we do that next then.

15     That's fine.

16                 MR. ALEXANDER:       If that's okay with the Court.

17                 THE COURT:      That's fine.      That's fine.

18                 Good afternoon.        If you can come forward.

19     There is a microphone right there.             State your name.

20     I'm glad the lawyer spoke up that you wanted to come

21     here and speak today.         So go right ahead.

22                 MR. KLAWITTER:       I'm happy to be here, Your

23     Honor.     My name is Mike Klawitter.          I live in Palmer,

24     Alaska.     And I purchased furniture from Mr. Kudryn

25     there, a couch set, a loveseat set and an individual




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 38 of 75
                                                                        39


 1     chair set.      And it was advertised on Craigslist and was

 2     described in person by him that this was high quality

 3     Italian leather furniture and apparently -- it's not

 4     leather to begin with, so the product wasn't even

 5     accurate in description.

 6                 THE COURT:      What was it, in your understanding?

 7                 MR. KLAWITTER:       Well, it was described and sold

 8     as leather furniture, but it's really some kind of fake

 9     vinyl surfacing on it.          It wasn't even actual leather.

10     It was kind of funny, because I flipped the furniture

11     over and looked for any identification tags from

12     manufacturer, country of origin on any of the cushions

13     or any of the furniture themselves, and there was none.

14                 So whatever identification tags that came with

15     that furniture, my guess is they were removed or not put

16     in place to begin with.          I'm not sure.

17                 Mr. Kudryn actually gave me at time of purchase

18     a little vial of cream to apply to leather to help

19     condition it and keep it clean.             So I mean it was a

20     pretty good ploy describing the leather furniture.               The

21     quality was poor.        And then I paid over hundreds of

22     dollars for a broken arm that broke off.               I have got a

23     secondary piece of furniture that's got the same

24     problem, and it's going to require several hundred

25     dollars if I opt to do that to fix it by a furniture




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 39 of 75
                                                                             40


 1     fix-it place.

 2                 That was a complete nightmare.            I felt

 3     defrauded by him on what he was selling.               And I would

 4     recommend maximum sentencing as you see in the

 5     guidelines there just from my experience.                I appreciate

 6     the opportunity.

 7                 THE COURT:      I appreciate your comments, sir.

 8                 Mr. Alexander, go ahead, please.

 9                 MR. ALEXANDER:       Thank you, Your Honor.

10                 The Court has heard extensive argument and a

11     number of hearings, or has presided over a number of

12     hearings in this matter and has had the benefit of a

13     very thorough and detailed presentence report, so I'm

14     not going to further belabor the facts.

15                 I do think, as we considered on our end what an

16     appropriate recommendation would be, that this does

17     present a difficult situation for the Court.                Like most

18     of the individuals who are criminal defendants who

19     appear before Your Honor, Mr. Kudryn -- nobody is making

20     the argument that Mr. Kudryn is a bad person.                    That's

21     obviously not a consideration before the Court.

22                 But weighing against that, and the fact that

23     Mr. Kudryn obviously has the support of his family who

24     are here today, weighing against that I think that it's

25     clear from the record that Mr. Kudryn has used his




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 40 of 75
                                                                        41


 1     charisma, his position in the community, his obvious

 2     business acumen, which if it's directed to a law abiding

 3     way can no doubt be successful, but he used all of those

 4     -- his natural talent, skills and aptitudes for the

 5     purpose of kind of skirting the line and engaging in

 6     criminal activity for the purposes of defrauding

 7     individuals for his own profit, a profit that ultimately

 8     ended up benefiting his family as well.

 9                 And so it's not unusual, particularly for

10     so-called white collar defendants to present to the

11     Court as particularly sympathetic in the way that other

12     types of criminal defendants don't necessarily have that

13     benefit when they appear before Your Honor.

14                 And so I don't pretend to have an answer of how

15     many months of incarceration it will take to address the

16     3553(a) factors to deter Mr. Kudryn from continuing to

17     engage in this type of criminal activity, which

18     apparently has an irresistible appeal to him, given the

19     long running course of conduct that's before the Court

20     today, primarily obviously in discussion of the sofa

21     scheme, to a lesser extent it's appropriate for the

22     Court to consider as well the interrelationship between

23     the sofa scheme and the Apple scheme, particularly since

24     there is that stipulated forfeiture of over half a

25     million dollars of proceeds from the Apple scheme as




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 41 of 75
                                                                        42


 1     well.

 2                 I think the core of the argument here today

 3     before Your Honor is that binary distinction between

 4     Mr. Wells' recommendation for a probationary sentence

 5     with no period of incarceration and the recommendation

 6     of the United States Probation, which has been joined by

 7     the United States, of still a below guideline sentence,

 8     but a sentence that does contemplate some period of

 9     incarceration.       That's I think --

10                 THE COURT:      So you recommended 12 months, and I

11     assume no objection to 12 months and a day?

12                 MR. ALEXANDER:         That's correct, Your Honor.

13                 THE COURT:      Which gives good time credit.

14                 MR. ALEXANDER:         Yes.

15                 THE COURT:      All right.      Thank you.     I

16     appreciate your comments, Mr. Alexander.

17                 Mr. Wells, go ahead, please.

18                 MR. WELLS:      Judge, I sit here and -- I stand by

19     my recommendation.         Okay.    I look at this and I say, you

20     know, this is ultimately a consumer protection issue.

21     If we were in -- I am not licensed in Tennessee anymore,

22     but I am licensed in Washington, licensed in California,

23     and I was licensed in Tennessee, and they have a

24     consumer protection division that would normally handle

25     this as a civil matter.




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 42 of 75
                                                                         43


 1                 And this wound up here over disputes about

 2     furniture.      And I look at this, the Court's made a

 3     ruling in terms of the gains, but, again, I think that

 4     if one looks at the cost, if there is -- if there is

 5     roughly -- first of all, I think that there is disputes

 6     in this case about how effective those ads were, and the

 7     presentence report says look at all of these ads, there

 8     must be --

 9                 THE COURT:      I understood your argument there

10     about resetting the ad.

11                 MR. WELLS:      Right.     And particularly when one

12     looks at the expenses, I think that then pushes those

13     numbers down.       And even if the Court halves and says,

14     okay, half of the cost of shipping goes to the

15     merchandise and half goes to the furniture, that then

16     means that approximately out of, what, off the top of my

17     head, a couple hundred sales, you got $800, with a

18     couple hundred sales of $800 profit, then you're looking

19     at that point at about $160,000, I think, instead of

20     $250,000 for the guideline loss.

21                 And so I think in this case, Judge, you know,

22     with the exception of the Valley dairy case, all the

23     fraud cases that I have been in front of this Court

24     before generally involve two commas, if not more.                And

25     here we have, I think, a small situation, and I'm




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 43 of 75
                                                                             44


 1     thinking what good does imprisonment do.               Is

 2     imprisonment going to give people back their money?                    I

 3     think that's far more important.             We have got a

 4     restitution issue.

 5                 Is imprisonment going to deter other people?                    I

 6     think that we're -- this is one of those cases that's on

 7     the line in terms of what was said, but, again, there is

 8     -- how much, Judge?         There is that line between caveat,

 9     and fraud, between puffery and fraud, and where does

10     that line exist?        And that's a hard thing to say.

11                 We have agreed that we have crossed that line

12     into fraud, but I don't think we have crossed that line

13     into the fraud very far, if that makes sense.                    In other

14     words, if this case had gone to trial, I think that I

15     could have looked at a jury with a straight face and

16     said this was puffery, and it means to inducement.

17                 We obviously did not choose to go to trial.

18     Mr. Kudryn has pled guilty.           He's accepted his

19     responsibility.        We're not trying to avoid that.              But I

20     stop and say, okay, the Government talks about the iPad,

21     and even the Government agrees the iPad situations were

22     gray market.       What is significant I think about that is

23     Mr. Kudryn withdrew from that several years ago, so all

24     the iPad conduct he voluntarily stopped.

25                 And there has been nothing about his current




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 44 of 75
                                                                         45


 1     business that's at all an issue.             There has been no

 2     allegations of any sort of fraud or problems or anything

 3     like that.      And even in this case, as I have

 4     demonstrated, we have a number of people that purchased

 5     the furniture and they are quite happy with it.

 6                 So how do you balance -- how do you balance

 7     that?     I can guarantee you that if Mr. Kudryn had been

 8     selling leather furniture and nobody had gotten leather

 9     furniture, we would have had a whole lot more people in

10     this courtroom saying, "You know what," and they would

11     be going, "I spent $2,500 and I got nothing."

12                 And so because of that, I think given these

13     unusual circumstances, I don't think prison is

14     necessary.      I think some of that comes under the initial

15     one of the circumstances of the case and the history of

16     the offender.

17                 The need to deter, first of all, I think that,

18     as I said, Mr. Kudryn has self-deterrence.                He stopped

19     the iPad situation.         Secondly, I think that he's learned

20     from this.      He's been on pretrial services.            He's done

21     really well on pretrial services.             A number of courts

22     have recognized that as a really good indication.                He's

23     been on pretrial services since August or September of

24     last year.      He's been on pretrial services for roughly a

25     year and he's not had a problem.




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 45 of 75
                                                                           46


 1                 Part of it was they agreed he could leave the

 2     country and go to trade shows and come back.                He has.

 3     He has not ever fled the country.             He's not ever said,

 4     "You know what, I'm gone."           He certainly has family, a

 5     number of whom are here.          That itself is unusual.          This

 6     Court knows probably 19 times out of 20 that when I'm

 7     sitting here talking about my clients there is nobody

 8     back there.      And he's got good family.

 9                 He's got a good work history.            He's got a good

10     company.      He's got a company that's in Alaska that

11     employs Alaskans and that brings money into Alaska.                     I

12     think frankly, Judge, the consequences of being on

13     supervised release, I think the consequences of being a

14     felon and I think a fine are more than enough to satisfy

15     the 3553(a) factors.

16                 And that's what I would encourage the Court in

17     this case, because of this case.             Again, I think the

18     argument would be different if he was selling furniture

19     and just taking people's money.             In that case, okay, I

20     can see that.       But in this case, we got some people that

21     are unhappy, we got some people that are happy.                  At the

22     end of the day, everybody got leather furniture.                  The

23     Government hasn't said that there was anybody that came

24     in, paid the money and didn't get what they said.

25                 So because of that, I think it is a much




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 46 of 75
                                                                        47


 1     different case, and I don't think that imprisonment is

 2     necessary.

 3                 THE COURT:      Thank you, Mr. Wells.

 4                 Mr. Kudryn, you have the opportunity to address

 5     the Court.      I would certainly be interested in anything

 6     you wanted to say.         If there is nothing, that's fine

 7     too.    You can stay right there.

 8                 THE DEFENDANT:       Hello, Your Honor.        I have had

 9     very little to say during this process that has spanned

10     more than one year.         I'm thankful that this right has

11     been made available to me.

12                 I'm going to jump right into things without

13     wasting any time by stating a few points on my history.

14     I am the oldest of 12 children, which I am honored for

15     all of them to be here today except one.               I am

16     overwhelmed to see everyone arriving from California,

17     Hawaii, Alaska, and even Germany.

18                 I'm privileged to see my beautiful mother

19     sitting in the audience.          Thank you, Mom, for coming.         I

20     love you a lot.

21                 I'm so happy to see my youngest sibling,

22     Violet.     Thank you, sis.       I'm so happy you flew up to

23     attend.

24                 My beautiful wife of 14 years and four children

25     are also here.       Thank you for courage, strength and




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 47 of 75
                                                                               48


 1     unwaivering support you have provided over the past

 2     year.

 3                 I was born in 1985 in the former USSR, now

 4     known as Ukraine.        In '89, my father and mother legally

 5     immigrated to the United States to become the first

 6     Ukrainian immigrants to Walla Walla, Washington.                      I am

 7     so thankful to America for extending this amazing

 8     invitation more than 30 years ago.

 9                 I grew up in eastern Washington for ten years

10     of my life, and sometimes think what my life would be

11     like had my parents not immigrated to the USA.                    I

12     attended Liberty Christian School through the eighth

13     grade before the family moved to Alaska in 1999.

14                 I homeschooled over my high school years, which

15     allowed me to work side jobs and fund my passions in

16     aviation.      I graduated a year later and finished my

17     aviation training and became the youngest airline pilot

18     flying for a local company here in Anchorage.                    My

19     airline career spanned a period of seven years, which my

20     ambitions allowed me to hold the youngest hired pilot by

21     two independent airlines, which included flying a jet

22     for Continental Airlines Express at the age of 19.

23                 My wife and I married in 2005 at the young age

24     of 20, and life took off from that point forward.                      While

25     flying in the airlines my entrepreneurial spirit awoke,




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 48 of 75
                                                                              49


 1     and I began experimenting in business to identify what

 2     else I may have skills in.           I have always loved sales.

 3     I have had the gift of identifying problems and creating

 4     solutions for them.         This quickly sprung me forward in

 5     my entrepreneurial adventures.

 6                 Fast-forward to 2010.         I no longer was able to

 7     run my business and fly passengers for a living at the

 8     same time.      I had to pick one and decided to let my

 9     entrepreneurial passions take lead.

10                 I'm the president of a company called Crave.

11     Crave manufactures electronic devices and accessories

12     for your daily devices.          To name a few, we manufacture

13     products such as mobile phone cases, portable battery

14     chargers, speakers, ear phones, cables, glass protectors

15     and several others.

16                 I started the business with my brother, which

17     was a result of the experience gained in distributing

18     many different products in my early twenties.                    The

19     experience gained working with many different products

20     helped me identify areas that were not addressed by the

21     market.

22                 As a result, Crave started to manufacture our

23     own products.       By providing solutions to many areas that

24     are ignored in the industry, we have built a highly

25     reputable brand that at this time operates across the




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 49 of 75
                                                                        50


 1     U.S., Canada, and ten other countries.               We are highly

 2     demanded for a few reasons.           We provide the American

 3     standard and experience with meticulous attention to

 4     details in a space occupied by foreign companies of

 5     mostly one country who rarely deliver what the western

 6     consumers appreciate in our daily products.

 7                 We have exceeded more than one million

 8     customers in Crave and are quickly approaching the two

 9     million mark.       One of the greatest areas I am proud of

10     is our products accounts list, which includes my own

11     Government.      It is very ironic, but this does include

12     the Department of Justice, which I am standing in at

13     this moment; the United States Marshal Service, behind

14     that door; the United States Federal Deposit Insurance

15     Corporation; the Department of Transportation; state

16     governments; school districts; and list goes on,

17     covering many governmental agencies, business entities,

18     and, of course, a huge amount of independent users.

19                 One very important principle I have been taught

20     by my late father was to always do the right thing.                  I

21     hold dear the life principles he thought me, which are

22     faith, family and country, in that order.

23                 We were one of those families that prayed grace

24     over every meal and lived our lives closely connected to

25     our faith.      My father is my best example of these




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 50 of 75
                                                                        51


 1     principles.      He was given the opportunity to immigrate

 2     to the United States and worked hard to build the

 3     American white-picket-fence life that America is so

 4     famous for.      26 years of hard work, which included ten

 5     years in Nelson Irrigation Corporation in Walla Walla,

 6     Washington; 16 years in the City of Palmer at the Alaska

 7     State Troopers facility.

 8                 With his dream retirement home built in Kona,

 9     Hawaii, he was excited to move on into his golden years

10     and enjoy the fruits of his labor.             Sadly his life was

11     cut short one and a half months before his retirement at

12     the age of 57 by an intoxicated man of less than

13     sterling character who pulled out into the oncoming

14     traffic lane January 1, 2016.

15                 Fast-forward, it's been three and a half years,

16     we as a family carry on that baton where my father left

17     off.    He would not expect anything less of us than to

18     pick up where he left off.

19                 Just over a year ago, I was charged on a count

20     of wire fraud for the sales of sofas on Craigslist.               The

21     charge came to me highly unexpected.              I have always been

22     taught to respect authority and teach my children the

23     same thing.

24                 The situation was highly challenging and

25     alarming.      It took some time to regain clarity of




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 51 of 75
                                                                         52


 1     thought and figure out what to do next.               Nonetheless, I

 2     approached the issue with as much hands-on attitude as I

 3     do any regular challenge in my entrepreneurial career.

 4                 I analyzed the issues presented to me and

 5     strongly agreed that it is highly unacceptable to engage

 6     in the conduct the Government presented.               In my business

 7     we have a metric called feedback and customer reviews.

 8     It is a very simple way to see how our business is run

 9     and managed by reading what many thousands of customers

10     write.     This is publicly available information.

11                 I must make note that I never considered

12     furniture a business of mine.            My day-to-day activity is

13     running my company.         Furniture was a means to fill a

14     void space in containers from the factory in China to

15     our U.S. warehouse.         The only reason I ever agreed to

16     engage in the hassle of bringing sofa sets was due to

17     the location we are based, Alaska.

18                 It costs $2,000 to ship a container to Seattle,

19     yet more than $10,000 to Alaska.             There is no way to

20     cover that gap unless some sort of miscellaneous product

21     could be offered to the public that provided value

22     versus what could be bought in the local retailers.                I

23     identified areas where cost could be significantly

24     lowered by providing the consumers what consumers wanted

25     for much less.




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 52 of 75
                                                                        53


 1                 The sofa sets I sold appraised at $3,199.            Most

 2     will find that $2,300 is a bargain for a three-piece

 3     leather sofa set.        Furniture was that niche product for

 4     me with just barely enough to demand to sell them

 5     between shipments.

 6                 With a couple of sales a month, it was possible

 7     to offset the highly inflated shipping costs of being

 8     based in Alaska.        The sales would be quite sporadic

 9     without much rhyme or rhythm.            My day-to-day activities

10     are running my business, Crave.

11                 Normally, a Craigslist ad would result in a

12     call, e-mail or text asking to look at the set I had

13     posted. I normally advise that they are in a spare room

14     of my office and I am in the office from 8:00 until the

15     end of the day, which oftentimes extended into the

16     night.     The caller would arrive through the day, which

17     meant me breaking up daily responsibilities, running to

18     the spare office to show the set.

19                 Oftentimes, I would be in the middle of a

20     transaction with a customer selling Crave products, on

21     calls with factories, laboratory distributors, buyers,

22     agents, et cetera.         I put them on hold, run next door,

23     answer the questions presented.             The party would touch,

24     feel and sit on the set to make their decision.

25                 The Government charge cites several bullet




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 53 of 75
                                                                           54


 1     points that brought me great concern.              They required a

 2     hands-on approach to address them.             Up to that point I

 3     never received a single complaint in nearly five years

 4     of sofa sales.       I didn't really know how to address the

 5     Government's charge when buyers appeared to be happy,

 6     with some coming back to buy multiple units.

 7                 With more than 1 million products sold by my

 8     business, if there is ever a problem, customers are very

 9     vocal in this digital age and we resolve them to the

10     customer's satisfaction as quickly as possible.                  Keeping

11     customers happy is a very basic principle of succeeding

12     in business.       This is why they come back to buy from us

13     over and over.

14                 The best way I could deal with the issue was to

15     locate the people who made purchases of the sofa sets

16     and ask them what I told them and what was their

17     experience.      This was an immense challenge for me

18     because I did not have the names, phone numbers of

19     buyers.     I simply did not consider it important to save

20     this information considering the sale was via classified

21     ad on Craigslist.

22                 To me, this was no different than selling

23     something at a yard sale, never remembering the name of

24     the buyer.      Not saving customer names and numbers was a

25     tremendous mistake.         It took months to pull data from




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 54 of 75
                                                                              55


 1     phones and phone logs dating as far back as I could get

 2     my hands on.       My cell phone was seized and not returned

 3     until September 2018.

 4                 Of approximately 100 to 110 sales I made over

 5     five years, I could locate only 17 people.                I met with

 6     every single one of them to ask whether or not they

 7     experienced the bullet points in the charge.                Several

 8     people stated they lacked clarity on several points,

 9     such as the Italian leather point.             To some this meant

10     made in Italy instead of what it meant to me, the

11     leather material being Italian leather.

12                 Some stated they didn't fully understand nor

13     cared what it was made of.           Most stated the deal was

14     simply too good to pass up compared to local retailers,

15     which almost everyone had compared to.               The product was

16     presented in person and each person assessed if the

17     furniture was what they wanted.

18                 Out of 17 people I could locate, 13 of them

19     gave me affidavits voicing their satisfaction.                   One

20     party stated they did not feel comfortable writing an

21     affidavit due to the Government press release casting

22     doubt if the set was made in Italy versus Italian

23     leather.      One party stated they had no time and asked me

24     to pay them to write an affidavit, which I stated would

25     not be possible.        One party shared one of their personal




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 55 of 75
                                                                            56


 1     life stories with me involving their own challenges that

 2     left them no desire to participate in any affidavit.

 3     This particular party made multiple purchases, a total

 4     of three sets from me, and are immensely happy with me.

 5                 One party went through a detailed interview

 6     with me voicing their satisfaction of the set purchased,

 7     drafted an affidavit; yet upon me sharing my love of

 8     America, my entrepreneurial passions, quickly decided

 9     they were no longer interested in providing an affidavit

10     on political grounds.

11                 Your Honor, this brought me to several

12     conclusions.       I'm almost done here.         In hindsight, I

13     should have listened to questions more attentively and

14     provided clearer answers.           My answers left some

15     believing the furniture was made in Italy versus made

16     using Italian leather material.

17                 My statement on shipping made some believe the

18     goods shipped from the Lower 48 instead of from China

19     via the Lower 48.

20                 My goods valuation of $4,800 per set also known

21     as retail pricing, MSRP, or original price, was

22     translated as defrauding Alaskans.             The appraisal

23     completed in the summer of '18 required obtaining

24     quotations from the local furniture stores.                A quote

25     from Sadler's Furniture showed an original price of




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 56 of 75
                                                                              57


 1     $3,979, which is discounted down to $2,279.                Another set

 2     priced using original price of $7,477 was discounted to

 3     $4,079.     This pricing model is standard practice in the

 4     retail industry, not limited to just furniture.                  The

 5     same model is found in car sales, equipment sales, phone

 6     sales and many other segments.

 7                 Finally, the statement of why I owned the

 8     furniture versus my comment stating they were extras or

 9     seconds, I should have stated that I purchased the

10     furniture to offset shipping costs to my business

11     merchandise.       Unfortunately, I didn't know that was

12     valuable information to the consumer.

13                 I'm thankful to the 17 people who had taken

14     time to speak in great detail and answer questions about

15     this matter.       Every business that I operate 100 percent

16     depends on satisfied customers.             This has been the part

17     that wrecks me to this day.           Even one customer who is

18     unsatisfied with any of my products keeps me up at

19     night.     I go to incredible lengths to under-promise and

20     over-deliver in every area of my businesses.

21                 Sadly, I did not provide attention to detail in

22     these furniture Craigslist sales, and, in hindsight,

23     would have avoided this mess had I paid attention,

24     didn't multitask, and, as a result, answered questions

25     accurately.




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 57 of 75
                                                                           58


 1                 I understand per the Government's sentencing

 2     report there are several people who are unhappy with

 3     their purchase.        I am sincerely sorry for the misleading

 4     information.       What taking responsibility in this case

 5     means to me is not just a sincere apology, but

 6     reimbursing you for the inaccurate statements I made.

 7                 If you are present here today, I am terribly

 8     sorry for providing you inaccurate information.                  There

 9     is no excuse for that, and I'm more than happy to refund

10     the $500 at any time.         Please see me at your convenience

11     to collect the funds.

12                 Assuming the Government buyer is one of the

13     several listed people, I am happy to reimburse you the

14     full $2,300 for your purchase if you would like to

15     return the set you bought while filming me.

16                 Your Honor, Mr. Alexander, thank you for

17     returning my travel privileges last September, removing

18     me from the GPS monitor and many flexibilities provided

19     in allowing me to run my businesses while dealing with

20     this difficult situation.

21                 It has been a highly troublesome year.               I don't

22     say these words lightly.          Thank you.

23                 Having read the sentencing reports leaves me in

24     a troubled state of mind.           The overwhelming majority of

25     the reports focus on areas that are outside the charge




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 58 of 75
                                                                        59


 1     made against me.        Those areas have no connection with

 2     furniture.      It doesn't require many words to describe

 3     the actual charge against me and why I'm standing here

 4     today.

 5                 Very little effort was put forth to present

 6     accurate data regarding quantities of furniture sold,

 7     their true value, quantity of customers, and, most

 8     importantly, attributing the loss amount on furniture

 9     using gross revenue numbers.            Very little effort is

10     required to visit a local furniture store to identify

11     furniture pricing.

12                 By visiting the local furniture store, it

13     becomes abundantly clear that my furniture was sold

14     below market value causing no loss.              This furniture was

15     appraised at $3,199 per set.            I sold them at $2,300 per

16     set, which leaves a $900 value gained to the buyer.

17                 I have learned a tremendous amount from this

18     case.     Buying and selling products is a privilege in

19     this country that cannot be taken lightly no matter what

20     avenue the sales take place on.             A Craigslist sale

21     requires the same attention to detail that a business

22     requires.      It make no difference how small or how good

23     of a deal it may be.

24                 I clearly am unable to perform well when my

25     attention is spread over multiple directions at one




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 59 of 75
                                                                        60


 1     given time.      This is obvious by the folks unhappy with

 2     their purchases.        Again, my sincere apologies for this.

 3                 The life truth that says you can't be old and

 4     wise about being young and stupid has a very defining

 5     meaning to me.       I believe I have graduated out of the

 6     young and stupid phase in my life and looking forward to

 7     the old and wise ahead.

 8                 While this case casts a tremendous shadow on my

 9     life that I have to live with, I hope to overcome and

10     use my experience to bring attention to fellow

11     entrepreneurs of matters easily missed that bring

12     immense challenges that never go into the

13     entrepreneurial risk formula many of us have before

14     launching a small business.

15                 My world view has fundamentally changed by this

16     case.     I hope those hurt can recover quickly and that my

17     sincere apology is accepted.

18                 Thank you.

19                 THE COURT:      Thank you.      I'm going to take about

20     ten minutes here, organize my thoughts, and then we'll

21     be back on record.         We'll go off record briefly.

22                 DEPUTY CLERK:       All rise.     This court stands in

23     recess for ten minutes.

24                 (Recessed from 4:51 p.m. to 5:02 p.m.)

25                 DEPUTY CLERK:       All rise.     Her Honor, the Court,




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 60 of 75
                                                                            61


 1     the United States District Court is again in session.

 2                 THE COURT:      Please be seated, everyone.

 3                 In determining a sentence, a Court is to impose

 4     a sentence that's sufficient but not greater than

 5     necessary to meet each of the purposes set out in

 6     federal law.

 7                 And I have looked first at the nature and

 8     circumstances of this offense.            And as set out in the

 9     plea agreement, Mr. Kudryn acknowledged his

10     responsibility for the fraudulent conduct with regard to

11     the furniture.       And I understood his perspective that

12     perhaps the furniture wasn't -- it was worth more than

13     the $2,400 it was sold at, and, hence, although I

14     clearly heard Mr. Kudryn acknowledge he made statements

15     that were not accurate, that viewed in isolation, this

16     furniture series of transactions, if I were looking at

17     that in isolation in terms of the nature of the offense,

18     it is not as serious as other types of mail fraud that

19     has divested people of lots of money and/or goods that

20     has come before the Court.

21                 And yet I can't, based on the record here, look

22     at this series of sofa transactions in isolation.                   And

23     as part of the plea agreement, there was an application

24     for a warrant that the parties, Mr. Kudryn, acknowledged

25     the truth of the statements in there too.                And it's




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 61 of 75
                                                                        62


 1     clear that from looking at that 38-page document that

 2     these furniture fraud transactions is not a single

 3     incident in Mr. Kudryn's business career.

 4                 As detailed in the presentence report -- I'm

 5     sorry, in the search warrant that the parties have

 6     agreed to there was in Mr. Kudryn's background back in

 7     2010 the $300,000 in damages he paid to Monster with

 8     regard to the Dr. Dre headphones.

 9                 And as Mr. Wells pointed out, many of these

10     types of fraud cases are false and misleading

11     advertising and are I believe appropriately addressed

12     through civil enforcement proceedings, but that clearly

13     did not result in Mr. Kudryn abstaining or giving up

14     this type of fraudulent conduct in future transactions.

15                 MR. WELLS:      Judge, I believe that's $30,000,

16     not $300,000.

17                 THE COURT:      Paragraph nine of Docket 66-1, page

18     five states $300,000 in damages, so that is what I would

19     be relying on.

20                 MR. WELLS:      Very well.

21                 THE COURT:      If there is a motion to correct

22     that in the record, that can be made.              I'm reading

23     paragraph nine, Docket 66-1, page five, which states

24     that Dmitry Kudryn and Wireovia from trade in Monster

25     Products were ordered by the U.S. Central District of




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 62 of 75
                                                                        63


 1     California to pay $300,000 in damages to Monster.

 2                 And I have likewise looked at the conduct where

 3     Mr. Kudryn then purchased fake Chinese national

 4     identification cards through business contacts and used

 5     those fake identifications to set up ten or more Amazon

 6     seller accounts throughout several European countries.

 7     And there again, Mr. Kudryn has acknowledged that that

 8     was conduct that he has engaged in.

 9                 There was also Monster, it indicates in 2011,

10     perhaps this was what you were referring to on page six

11     of Docket 66-1, Mr. Kudryn was sued again by Monster for

12     selling counterfeit Beats by Dr. Dre, headphone sets,

13     and settled for $50,000 U.S. dollars, so that's also in

14     the search warrant affidavit that the Court has relied

15     on.

16                 Like I say, I'm not looking at this particular

17     conduct here, which is before the Court, for sentencing,

18     in isolation.       And certainly while it's very commendable

19     that Mr. Kudryn has a criminal history of zero points,

20     no criminal history involvement in the past, there is

21     clearly a history of fraudulent misconduct in connection

22     with business dealings in his history.

23                 I have considered the need for a sentence to

24     reflect the seriousness of the offense, promote respect

25     for the law and provide just punishment for the offense.




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 63 of 75
                                                                         64


 1     And I do see that, and many people have written about

 2     this, that people that are selling small amounts of

 3     drugs, and certainly both counsel have been in court

 4     with me, $2,000 to $5,000 and five-year mandatory

 5     minimum is what Congress says, and here we have a large

 6     scale fraud being perpetrated and we're not looking at a

 7     mandatory minimum, but to indicate that incarceration is

 8     not warranted given the history of fraudulent conduct in

 9     the business dealings of Mr. Kudryn, in this Court's

10     view, would not be meeting the obligation of the Court

11     to provide just punishment for this type of offense.

12                 I have considered the need to deter others, and

13     certainly I do see that a factor here that is perhaps

14     more likely to accord general deterrence in what is

15     called white collar crime as opposed to people that are

16     addicted committing crimes or bank robberies without

17     really acting on any kind of planning.               Here there was

18     several years of planning and activity by Mr. Kudryn in

19     engaging in this conduct.

20                 I do see that there is a need to protect the

21     public from further crimes of the defendant.                I didn't

22     really hear from Mr. Kudryn today how he plans to go

23     forward to ensure that his conduct remains within the

24     confines of the law.         And clearly Mr. Kudryn is a very

25     successful business person and a person that can be of




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 64 of 75
                                                                         65


 1     great benefit to our society, but the Court is concerned

 2     as to the need to protect the public from further

 3     fraudulent activity by Mr. Kudryn, although I certainly

 4     heard what appeared to be a heartfelt apology to the

 5     individuals that were victims of this particular crime.

 6                 It's not a factor in this case for educational

 7     or vocational training, which is sometimes an important

 8     consideration.       I have considered the guidelines here.

 9     And in looking at the guidelines, which no party is

10     here, or probation as well, is not advocating for, and I

11     do see that that is warranted, that a guideline

12     calculation is not appropriate in the case.                And in part

13     that relates to this complication with the intended loss

14     that it was -- in the Court's view, the guidelines

15     didn't really fit the nature of this case, so I have not

16     relied on the guidelines here in determining an

17     appropriate sentence other than to make that initial

18     guideline computation.

19                 There is a need to avoid unwarranted sentencing

20     disparities among defendants with similar records who

21     have been found guilty of similar conduct.                I know when

22     I had cases involving people that cheated on their

23     tobacco taxes and the Government came in and said

24     everybody that was involved in this $2 million scheme,

25     and some only a couple hundred thousand, should get




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 65 of 75
                                                                            66


 1     probation and walk.         And I said that is wrong.            That is

 2     wrong as a society that we say that you can steal on

 3     paper and not in a violent way, you can steal and then

 4     just get a slap on the hand, recognizing a felony

 5     conviction is not a slap, it's a serious imposition, but

 6     I did impose sentences of imprisonment in that case.

 7                 And in the Court's view this is a similar,

 8     albeit different set of facts, but does warrant that

 9     there be a term of imprisonment imposed.

10                 It is for those reasons that, pursuant to the

11     factors that are set out in 18 U.S.C. 3553(a), it is the

12     judgment of the Court that the defendant, Dmitry Kudryn,

13     is hereby committed to the custody of the Bureau of

14     Prisons to be imprisoned for a term of 12 months and

15     1 day.     The reason I am doing the extra day above the

16     recommendation of both probation and the Government is

17     so as to accord Mr. Kudryn an opportunity to serve in

18     fact less time because the good time credit accrues only

19     when a sentence is over 12 months.

20                 Upon release from imprisonment, the defendant

21     will be placed on supervised release for a term of three

22     years.     Within 72 hours of release from custody of the

23     Bureau of Prisons, the defendant shall report in person

24     to the probation office in the district to which the

25     defendant is released.          While on supervised release, the




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 66 of 75
                                                                             67


 1     defendant shall not commit another federal, state or

 2     local crime, shall not possess a firearm or illegal

 3     controlled substance, and shall comply with the

 4     collection of a DNA sample and the standard and special

 5     conditions to be included in the Court's judgment.

 6                 And there were five proposed conditions by

 7     probation at Docket 80 at pages three through four.

 8     Mr. Alexander, any changes that you would propose?

 9                 MR. ALEXANDER:       Your Honor, if I may have one

10     moment.

11                 THE COURT:      Certainly.      It's Docket 80 at three

12     through four.

13                 MR. ALEXANDER:       I'm sorry, Your Honor.          Three

14     through four on mine is the charge and conviction.

15                 THE COURT:      I'm looking at Docket 80, which is

16     the sentencing recommendation.

17                 MR. ALEXANDER:       Thank you, Your Honor.

18                 THE COURT:      I may have misspoken, but Docket 80

19     pages three through four.

20                 MR. ALEXANDER:       Your Honor, I'm just taking a

21     moment to share with Special Agent Wight, the case

22     agent.

23                 THE COURT:      Sure, go ahead.

24                 MR. ALEXANDER:       Thank you, Your Honor.          No

25     corrections.




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 67 of 75
                                                                          68


 1                 THE COURT:      Mr. Wells, any changes you would

 2     propose to those five conditions?

 3                 MR. WELLS:      No, Your Honor.       I'm trying to

 4     think of a fraud case or a case like this that has not

 5     included those.

 6                 THE COURT:      Those are pretty standard.

 7                 MR. WELLS:      In these types of cases, they are

 8     pretty standard so I don't have any legal grounds to

 9     object.

10                 THE COURT:      I will suspend the drug testing

11     requirement based on the recommendation of the probation

12     officer because I do find a low risk of future substance

13     abuse.

14                 I do find that Mr. Kudryn has the ability to

15     pay a fine.      A fine of $150,000, which is the high end

16     of the guidelines, was recommended by the probation

17     officer.      The Court will impose a fine of $100,000.             The

18     reason I'm doing less is because I considered, first of

19     all, Mr. Kudryn's willingness to do restitution.                 There

20     will be the restitution that will be ordered here.

21                 There is the forfeiture that occurred as part

22     of the plea agreement in the case, and also the

23     magnitude of the offense based on the Court's intended

24     loss finding warrants a fine in that amount.

25                 I do find the restitution that will be as




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 68 of 75
                                                                            69


 1     requested in the presentence report for the three

 2     individuals listed there.           There was reference to

 3     additional, I believe, at this point.

 4                 MR. ALEXANDER:       Your Honor, there are five

 5     total who have made a request.

 6                 THE COURT:      So if you could provide that

 7     information to the courtroom deputy.              And then likewise

 8     there is the mandatory special assessment.                And that

 9     will be the Court's order.

10                 And anything further before I address appeal

11     rights, Mr. Alexander?

12                 MR. ALEXANDER:       No, Your Honor.

13                 THE COURT:      There is a motion to dismiss, is

14     there not?

15                 MR. ALEXANDER:       I think there is just the sole

16     count.

17                 THE COURT:      All right.      And Mr. Wells, anything

18     further before I address --

19                 MR. WELLS:      Yes, Judge, there are three

20     matters.      Number one, I talked to Mr. Jedrosko.

21     Probation is still in possession of an expired passport

22     of Mr. Kudryn's and they would like explicit permission

23     to return that to him.

24                 MR. JEDROSKO:       Your Honor, I did talk to

25     defense counsel.        Given the Court's sentence imposed




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 69 of 75
                                                                        70


 1     though, at this point, we would not want to return the

 2     passport.

 3                 THE COURT:      That's fine.      And then voluntary

 4     surrender I do want to address.

 5                 MR. WELLS:      I was going to ask for voluntary

 6     surrender.      I was going to ask if the Court could make a

 7     recommendation for Sheridan because I know they have a

 8     minimum security and it's the closest.

 9                 Mr. Kudryn has been on some unique pretrial

10     release conditions that allowed him, with notification

11     to his probation officer, to travel outside the country

12     to attend trade shows for his business.

13                 When he's going to be released, he will still

14     be working for his business.            I would ask if he could

15     still maintain that, particularly since he's done realy

16     well on pretrial release with that condition in place.

17                 THE COURT:      Mr. Jedrosko, what's your

18     recommendation on that?

19                 MR. JEDROSKO:       Your Honor, he has done very

20     well.     Given that he's now been sentenced to a term of

21     imprisonment, we would request that he turn over his

22     passport to us and his travel be restricted to Alaska

23     just out of an abundance of caution.

24                 THE COURT:      Until going to Sheridan?

25                 MR. JEDROSKO:       Yes, until such time as he




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 70 of 75
                                                                             71


 1     self-surrenders.

 2                 THE COURT:      The self-surrender would be at

 3     Sheridan, I assume, not here.

 4                 MR. WELLS:      Right.     I should make plain, I'm

 5     thinking of when he is released from custody and on

 6     supervised release.

 7                 THE COURT:      On supervised release, able to

 8     travel?

 9                 MR. JEDROSKO:       It's unusual, Your Honor.

10                 THE COURT:      Let's do the following:          So the

11     request is for Sheridan, it's for voluntary surrender,

12     and it's for the ability to continue to travel.

13                 MR. WELLS:      That would be while he's on

14     supervised release.

15                 THE COURT:      Not for now?

16                 MR. WELLS:      Not for now.      Typically, my

17     understanding with supervised release is that it takes

18     roughly three to six, three to eight weeks for them to

19     get everything done.

20                 THE COURT:      To designate?

21                 MR. WELLS:      I imagine that would happen fairly

22     quickly anyway.

23                 THE COURT:      Mr. Alexander, what's the

24     Government's position on each of these topics?                   No

25     objection to Sheridan I assume?




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 71 of 75
                                                                           72


 1                 MR. ALEXANDER:       Of course not, Your Honor.          I

 2     have no objection to self-surrender on the condition

 3     that Mr. Jedrosko has described, which would be the

 4     surrender of any passports that Mr. Kudryn has. I don't

 5     believe that Mr. Kudryn currently has a passport for the

 6     Ukraine.

 7                 THE COURT:      So surrender all passports by close

 8     of business tomorrow.         Voluntary surrender.         What do you

 9     recommend in terms of the timing, Mr. Jedrosko?                  I can

10     do within one week of designation or --

11                 MR. JEDROSKO:       Your Honor, if he

12     self-surrenders to the institution, Bureau of Prisons

13     will pick the date that works for them and then he'll

14     just have to surrender on the date that they pick.

15                 THE COURT:      Self-surrender on the date

16     designated by BOP?

17                 MR. JEDROSKO:       As notified by our office, yes,

18     Your Honor.

19                 THE COURT:      Any objection to that approach?

20                 MR. WELLS:      No, Your Honor.       That's been

21     typically -- it's either that or surrender to the

22     marshals here, so we appreciate being able to surrender

23     to Sheridan.

24                 THE COURT:      So no travel outside Alaska at this

25     time.     With regard to supervised release, what I will




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 72 of 75
                                                                            73


 1     provide is no travel outside of the country unless

 2     pre-approved by the probation officer, but I will say

 3     here on the record today, and I can be reminded of it if

 4     need be, that is that if Mr. Kudryn does satisfactorily

 5     in custody, and I have every anticipation that he will,

 6     that I would look favorably on a motion similar to what

 7     was entered last fall to allow for the travel in the

 8     event that the parties aren't able to agree, but I would

 9     like to see the status of things at that time.

10                 But I will say likely to be granted assuming

11     things remain in their current state as anticipated.

12                 Anything further, Mr. Alexander?

13                 MR. ALEXANDER:       Your Honor, only --

14                 THE COURT:      There is the forfeiture.             You did a

15     preliminary order, so if you can submit a proposed final

16     order and we'll get that done.            I believe I saw a

17     preliminary one in the file a while back.

18                 MR. ALEXANDER:       I believe so, Your Honor.            I

19     would just ask the Court order forfeited the 586,000 --

20                 THE COURT:      I previously ordered it and I will

21     again enter a final order of forfeiture with regard to

22     the funds that were at the bank.             It's $586,000 and

23     what?

24                 MR. ALEXANDER:       $748.22, Your Honor, seized in

25     matter 3:18-mj-364-DMS.




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 73 of 75
                                                                        74


 1                 THE COURT:      But the order of forfeiture that I

 2     did was in this case.

 3                 MR. ALEXANDER:       I think that's right, Your

 4     Honor.

 5                 MR. WELLS:      It incorporated it, right?

 6                 MR. ALEXANDER:       The Court can criminally

 7     forfeit those funds that were seized.

 8                 MR. WELLS:      It was part of the plea agreement.

 9     It incorporated by reference.

10                 THE COURT:      The preliminary order was entered a

11     year ago in this case on August 29th, so, yes, final

12     order we can do here as well.

13                 Mr. Kudryn, when you came to court and pled

14     guilty, you waived your right to appeal so long as the

15     sentence was within the range authorized by Congress,

16     which since the maximum sentence for this particular

17     crime is 20 years, is clearly within that range, so any

18     questions or concerns about that?

19                 THE DEFENDANT:       No, no questions, Your Honor.

20                 THE COURT:      Mr. Kudryn, I read a lot of

21     presentence reports, and this was a very long one.               And

22     I reflect often on the fact that, just as Mr. Alexander

23     said, nobody is saying that you're a bad person, and I

24     can only assume by the family support you have here and

25     what else is in the PSR that there is some very positive




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 74 of 75
                                                                        75


 1     thing that you have done and I hope you continue down

 2     that path in the future.          Good luck in that regard.

 3                 MR. ALEXANDER:       Mr. Kudryn pled guilty to Count

 4     1, which was the conspiracy to commit wire fraud, so the

 5     maximum, I was just about to pipe up anyway, would be

 6     five years, not the 20.

 7                 THE COURT:      On Count 1.      All right.

 8                 MR. ALEXANDER:       I apologize, Your Honor, Count

 9     2 is dismissed.

10                 THE COURT:      Thank you, Madam Clerk.

11                 DEPUTY CLERK:       All rise.     This court now stands

12     adjourned.

13                 (Proceedings concluded at 5:23 p.m.)

14

15                                   CERTIFICATE

16        I, Sonja L. Reeves, Federal Official Court Reporter
       in and for the United States District Court of the
17     District of Alaska, do hereby certify that the foregoing
       transcript is a true and accurate transcript from the
18     original stenographic record in the above-entitled
       matter and that the transcript page format is in
19     conformance with the regulations of the Judicial
       Conference of the United States.
20
           Dated this 28th day of October, 2019.
21

22
                                         /s/ Sonja L. Reeves
23                                      SONJA L. REEVES, RMR-CRR
                                        FEDERAL OFFICIAL COURT REPORTER
24

25




     Case 3:18-cr-00056-SLG Document 122 Filed 10/28/19 Page 75 of 75
